1MSMISSED and Opinion Filed January 18, 2013




                                         In The
                                   tiitrt øf    pith
                           1Fift1 Itrirt nf xa it Oatta
                                       No. 05-1 2-00675-CV

                 LORENZO & GWENDOLYN SPRATT, Appellants
                                                 V.
                         ONE WEST BANK, FSB, ET AL, Appellees

                           On Appeal from the 95th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-l0-l5601

                                            OPINION
                            Before Justices Bridges, O’Neill, and Murphy
                                     Opinion by Justice Murphy
        By order dated November 13, 2012, this Court denied appellees’ motion to dismiss the

appeal for want of prosecution and ordered appellants to pay the filing fee, file a docketing

statement, and request and designate the clerk’s and reporter’s records within thirty days. To

date, appellants have not paid the $175 filing fee, filed a docketing statement, notified the Court

regarding designation of the record, or otherwise corresponded with the Court regarding the

status of this appeal.

        Accordingly, we dismiss this appeal. See TEx. R. App. P. 42.3(b),(c).



                                                          /v1
                                                      MARY MU1HY             (I    0
1 20675F.P05                                          JUSTICE
                                        nf pna1s
                                     LnIrt

                         lfiftl! Htrirt øf ixiui at Oatta
                                          JUDGMENT

Lorenzo & Gwendolyn Spratt, Appellant                On Appeal from the 95th Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-00675-CV           V.                      Trial Court Cause No. DC-I0-15601.
                                                     Opinion delivered by Justice Murphy.
One West Bank, FSB, et a!, Appeflee                  Justices Bridges and ONeill participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees One West Bank, FSB, Deutsche Bank National Trust Co,
as Trustee for the Residential Asset Securitization Trust 2007-H under the Pooling and Servicing
Agreement dated June 1, 2(07 RAST 2007-AS, Mortgage Passthrough Certificates, Series 2007-
H, Mortgage Electronic Registration Systems, Inc., and Robert A. Stern d/b/a Lenders
Residential Mortgage recover their costs of this appeal from appellants Lorenzo & Gwendolyn
Spratt.


                        th
                        18
Judgment entered this        day of January, 2013.




                                                                               I
                                                                   t2
                                                     MARY MUIHY           &
                                                     JUSTICE